Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
SPECIFICATION
Informalities
The disclosure is objected to because of the following informalities: the amendment to paragraph 50 would specify that the abbreviation for “uniform visual element identifiers” is “nUVEI.” This is confusing, because elsewhere, the specification defines this term as “UVEI,” and also, the specification separately defines “nUVEI” as referring to a new uniform visual element identifier.
Appropriate correction is required.
New Matter
The amendment filed June 23, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
¶¶ 10 and 116 Support for adding “and/or interrelationship” is unclear.
¶ 19 “filtering elements for” was broadened to simply all kinds of “controlling.”
¶ 47 couched to “one embodiment”
¶ 48 no justification for deleting matter.
¶ 50 no justification for replacing “stored in the user content input records” with “the rendered web page.”
¶ 56 the amendment to the sentence within this paragraph appears to totally change the meaning of the sentence, yet no justification for changing that meaning has been stated or is clear.
¶ 61 deleting “in the database records” broadens the scope.
¶ 62 no justification for removing “In this process, the system associates each post of user content input with the corresponding visual element in a rendered web page by recording the posts with corresponding UVEIs to the database.”
¶ 104 no justification for removing the step of recording the user content input in the database.
¶ 117 no justification for removing “adding a post, comment, review or any kind of user generated content on a web page of any website including social media web pages.”
¶ 119 the deletion changes the meaning of the sentence. Before the deletion, social media posts are “marked” while search engine results are “flagged.” Now, both social media posts and search engine results are simply “flagged.”
Applicant is required to cancel the new matter in the reply to this Office Action.
CLAIM OBJECTIONS
The Office objects to claims 2, 6, 10, 11, and 19 for having the following informalities. Appropriate correction is required.
Claim 2
In claim 2, the phrase “wherein generating, for each of the identified visual elements, uniform visual identifiers (UVEIs) further comprises” is erroneous for two reasons. First, the term “uniform visual identifiers” is missing the word “element.” Second, there is no need to redefine the “UVEI” acronym, because parent claim 1 already defines the acronym. 
Therefore, the Examiner recommends the following amendment to claim 2: “The method of claim 1, wherein generating[[,]] UVEIs for each of the identified visual elements
Claim 6
Claim 6 lacks antecedent basis for “the operation function” (sixth line of the claim, or first line of page 5). This appears to be a misspelling of the term “operational function.”
The Examiner will treat claim 6 as though it includes the above correction when considering the prior art, in order to promote compact prosecution. See MPEP § 2173.06.
Claim 10
The phrase “the another user” on the fourth line of claim 10 erroneously contains a redundant determiner, because the determiner for “another user” is “other,” not “another.” The correct way to refer back to the phrase “another user” is to refer to that person as “the [[an]]other user”
Claims 11 and 19
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM TERM CONSISTENCY
The Applicant is advised that claims 2 and 13 fully write out the terms “new UVEI” and “recorded UVEI,” whereas their sister claims 11 and 19 (and also the written description) define acronyms for those terms (nUVEI and rUVEI). This inconsistency does not provide a basis for any rejection or objection, but is nevertheless noted for the Applicant, should the Applicant wish to make the claims more consistent. 
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2–4 and 13–15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In claim 2, it is impossible for the “generating” the UVEIs step to further comprise “storing the user interaction with the one of the visual elements as user content input in association with the one of the UVEIs,” because “the user interaction” of parent claim 1 occurs after generating the UVEIs, not during.
Claims 3 and 4 depend from claim 2, and are therefore indefinite for at least that reason.
Claims 13–15 are substantially similar to claims 2–4, and thus rejected for containing the same new matter.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	GLASS AND FACEMIRE TEACH CLAIMS 1, 5–9, 12, 16–18, AND 20.
Claims 1, 5–9, 12, 16–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0261016 A1 (“Glass”) in view of U.S. Patent Application Publication No. 2010/0070845 A1 (hereafter “Facemire”).
Claim 1
Glass teaches:
A method comprising:
Reference is made initially to the method illustrated with FIG. 3, and to the sub-steps of the illustrated steps, the sub-steps illustrated, e.g., in FIGS. 5, 9, 17, and 18. See Glass ¶¶ 71, 73, 77, and 85–86.
analyzing a rendered web page 
Initially, “documents [that are] to be annotated are collected, parsed and stored as step 170.” Glass ¶ 97. The sub-steps of step 170 are shown in greater detail in FIG. 5. The verb “analyzing” is a broad term, and thus, any of sub-steps 192, 196, 198, 200, and 206 fall within its scope. See Glass FIG. 5. 
Glass further discloses that the documents may include “html documents,” Glass ¶ 58, thus disclosing that the documents being analyzed are indeed “web pages.”
With respect to the web pages “being viewed by a user,” Glass also teaches that its documents will eventually be viewed by a user at step 176, see Glass ¶ 97 and FIG. 3, although Glass does not explicitly disclose whether the step 170 analysis may occur while the documents are being viewed by a user.
identifying visual elements in the web page;
“In step 198 of FIG. 5 the full text of the document copy is read by the document collector/parser/storer unit 152 of FIG. 2 until any of a series of one or more possible document parsing boundaries are found as illustrated in FIG. 6.” Glass ¶ 114. Then, Glass loops through steps 198–206 for each delimiter, “until all document text subtrings remaining in the document copy have been identified, extracted and digested.” Glass ¶ 115.
generating, for each of the identified visual elements, uniform visual element identifiers (UVEIs), each of the UVEIs uniquely identifying a corresponding one of the identified visual elements;
“Once all the subtrings in the document copy have been processed, in step 208 the document collector/parser/storer stores the following information in the database storage facilities of the server computer 100 of FIG. 1 . . . each pair of extracted document text substrings and their associated digest values, with each digest value serving as a unique identifier of its associated document text substring.” Glass ¶¶ 115–118.
associating, with each of the UVEIs, information regarding the web page, 
The substring and digest pairs are stored in association with “the full text of the document.” Glass ¶ 116.
distinctive information and/or properties of content of the corresponding one of the visual elements, 
As mentioned above, the actual text of the substring is stored in association with the substring’s unique identifier. Glass ¶ 118.
and a relative position of the corresponding one of the visual elements in the web page;
As shown in FIG. 8, the document collector/parser/storer preserves the relative order of each of the substrings by storing them in an array of document text substrings 260, Glass ¶ 131, the array ordered in the same order as the substrings originally appeared in the original document. See Glass FIG. 8.
categorizing each of the visual elements into one of a plurality of predetermined categories;
FIG. 8 further illustrates that, as part of converting the document into an annotatable document, each document text substring is paired with “a formatted selectable annotation value control.” Glass ¶ 133.
identifying, for each of the visual elements, cluster information to interrelate the visual elements within the web page, the cluster information identified for each of the visual elements based on respective relative position of the visual elements, respective functional relationships of the visual elements with other visual elements, or both;
As mentioned earlier, each of the substrings are identified by looking for a known boundary occurring in between each substring. See Glass ¶¶ 114–115. The boundary thus helps the document collector/parser/storer unit 152 identify the relationships among each of the substrings as separate entities. 
filtering the visual elements to identify those of the visual elements available for user interaction, the filtering based on predetermined filter criteria comprising the cluster information and the categorization into the one of the plurality of predetermined categories;
“At step 304 of FIG. 9 the annotatable document is displayed. In a preferred embodiment, there are multiple display modes possible for viewing a document and therefore in step 304 the annotatable form of the document is displayed in a default display mode, such as a parsed display mode as illustrated in FIG. 10.” Glass ¶ 135. In this mode, only those portions of the document for which there is a control assigned in FIG. 8 are displayed, and those portions are so displayed in accordance with the boundaries identified earlier. See Glass FIG. 10.
and receiving an input representative of a user interaction with one of the visual elements available for user interaction. 
“An annotation value packet is formed by the annotatable document interaction unit 160 of FIG. 2A when an annotator completes the process of selecting annotation values and activates a control such as button 362 of FIG. 10, corresponding with step 306 of FIG. 9.” Glass ¶ 145.
Glass does not appear to explicitly say whether the web page is “being viewed by a user” when it is analyzed. 
Facemire, however, teaches:
A method comprising:
Reference is made to “method 100” of FIG. 1, which is implemented by the system 300 of FIG. 3. See Facemire ¶¶ 14 and 31.
analyzing a rendered web page being viewed by a user;
“Process 140 [of method 100] can begin in step 150, where a Web document that is to be presented within a user interface can be identified.” Facemire ¶ 19.
identifying visual elements in the web page;
“In step 152, an annotation repository can be queried for a set of annotations associated with the Web document. In step 154, the set of potential annotations relevant to the identified Web document can be determined in response to the query.” Facemire ¶ 19. Each of the annotations responsive to the query include a “content segment identifier 367 [that] can indicate a portion of the Web document to which the semantic content 362 applies.” Facemire ¶ 33. To be clear, the claimed identified visual elements corresponds to each of the queried annotations’ respective “portion[s] of the Web document to which the[ir] semantic content 362 applies.”
generating, for each of the identified visual elements, uniform visual element identifiers (UVEIs), 
Responsive to the query, annotation server 340 will “convey a set of annotations 360 having the [Web document’s] URI 366 to device 310.” Facemire ¶ 32. 
each of the UVEIs uniquely identifying a corresponding one of the identified visual elements;
As mentioned above, each annotation 360 includes a “content segment identifier 367 [that] can indicate a portion of the Web document to which the semantic content 362 applies.” Facemire ¶ 33.
associating, with each of the UVEIs, information regarding the web page, 
Each annotation 360 includes an “association 364” field that further includes “a Web document identifier 366 . . . such as a URI.” Facemire ¶ 33.
distinctive information and/or properties of content of the corresponding one of the visual elements, 
Each annotation 360 can further include semantic content 362, which “can be user provided and shared content that is a commentary on a Web document.” Facemire ¶ 33.
and a relative position of the corresponding one of the visual elements in the web page;
“In one embodiment, the content segment 367 can be associated with a text string (e.g., text such as a word, phrase, paragraph, etc.), a media object (e.g., graphic, table, video, sound file), and any other identifiable object of a Web document. When the content segment 367 is blank (or set to a reserved value) the annotation 360 can be considered a general annotation applying to the entire Web document.” Facemire ¶ 33.
and receiving an input representative of a user interaction with one of the visual elements available for user interaction. 
“In step 122, a user can select an interface control to add an annotation to the Web document. In step 124, a content segment of the Web document to which the new annotation is to apply can be selected. For example, a user can highlight a content segment of the Web document after being prompted to do so.” Facemire ¶ 16.

Claim 5
Glass and Facemire teach the method of claim 1, wherein categorizing each of the visual elements into one of the plurality of predetermined categories comprises 
categorizing each of the visual elements as possessing only an operational function, or as possessing an operational function and a subjective function. 
As shown in FIGS. 11 and 12, email message header 384 is only displayed in the source code mode 380, whereas email message body 386 is displayed in both the source code mode 380 and the full text display 370. This is because, in addition to possessing an operational function, the email message body 386 is “as close as possible to the original view as intended by the document author, rather than a parsed view which may expose normally invisible content.” Glass ¶ 142.
Claim 6
Glass and Facemire teach the method of claim 5, wherein categorizing each of the visual elements into one of the plurality of predetermined categories comprises 
categorizing into one of a plurality of predetermined roles, the predetermined roles comprising an auxiliary element role for the visual elements possessing only the operational function, 
As shown in FIGS. 11 and 12, email message header 384 is only displayed in the source code mode 380, due to possessing a limited role that does not contribute to the underlying meaning of the document. Cf. Glass ¶ 142 (describing the header as “normally invisible content” separate from the meaning “intended by the document author.”). Other data categorized in this role includes “formatting information.” Glass ¶ 143.
and a main content role or a side role for the visual elements possessing the operation function and the subjective function, wherein the main content role is representative of a visual element that is a main content subject of the web page and the side role is representative of a subaltern subject of the web page. 
Email message body 386 is displayed in both the source code mode 380 and the full text display 370 because, in addition to possessing an operational function, the email message body 386 is “as close as possible to the original view as intended by the document author, rather than a parsed view which may expose normally invisible content.” Glass ¶ 142. In other words, Glass categorizes email message body 386 as having a role that is equivalent to the claimed main content role. 
Note that since claim 6 merely recites the roles in the alternative (“a main content role or a side role”), the prior art need only disclose one of the two alternatives in order to fall within the scope of the claim. See MPEP § 2111.04.
Claim 7 
Glass and Facemire teach the method of claim 6, wherein filtering the visual elements comprises:
applying a predefined filtering criteria as only main content, only side content, only auxiliary elements, or any combination thereof, to identify filtered visual elements;
“Reviewing the features of the graphical user interface display 320 of FIG. 10, which illustrates an annotatable document display in parsed form, a display mode control is provided featuring options to display an annotatable document in parsed 322, full text 324 or source 326 mode.” Glass ¶ 138. In other words, selecting the radio button controls 322–326 changes the display mode, and as discussed above in the rejections of claims 5 and 6, each display mode filters the data in the underlying document differently. For example, default display 320 and full text display 370 filter out the email message header 384. See Glass FIGS. 10–12.
enabling filtered visual elements for interaction;
“In FIG. 10 a series of checkbox controls 336–346 is provided in association with a display of individual document text substrings comprising the full text of the document.” Glass ¶ 140. Note that the document text substrings are part of the message body 386. 
and disabling the remaining visual elements. 
Meanwhile, default display 320 does not display the email message header 384 of FIG. 12.
Claim 8
Glass and Facemire teach the method of claim 1, further comprising, 
in response to receipt of the input representative of the user interaction, storing user content input in a database in association with a UVEI of the one of the visual elements available for user interaction. 
“An annotation value packet is formed by the annotatable document interaction unit 160 of FIG. 2A when an annotator completes the process of selecting annotation values and activates a control such as button 362 of FIG. 10, corresponding with step 306 of FIG. 9.” Glass ¶ 145. The packet is received by a server 100, “where the data within the packet is parsed 412 and stored 414.” Glass ¶ 148. “In a preferred embodiment of the invention a series of related database tables are used to store the different types of information efficiently.” Glass ¶ 165.
Claim 9
Glass and Facemire teach the method of claim 8, further comprising 
storing a unique identifier of the user as an author of the user content input in the database in association with the UVEI of the one of the visual elements available for user interaction. 
“Additionally a document annotator ID is included in the packet to enable identification of a human annotator that performed the annotation task.” Glass ¶ 146. Notably, this data is not merely included in the packet, but is also stored in a specific column of the database. See Glass ¶ 163.
Claims 12, 16–18, and 20
Claims 12 and 16–18 are substantially similar to corresponding claims 1 and 5–7, and therefore rejected for the same reasons.
Claim 20 is substantially similar to corresponding claim 1, and therefore rejected for the same reasons as claim 1.
II.	GLASS AND SUPAKKUL TEACH CLAIMS 1, 5–10, 12, 16–18, AND 20.
Claims 1, 5–9, 12, 16–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0261016 A1 (“Glass”) in view of U.S. Patent Application Publication No. 2011/0258526 A1 (“Supakkul”).
Claim 1
Glass teaches:
A method comprising:
Reference is made initially to the method illustrated with FIG. 3, and to the sub-steps of the illustrated steps, the sub-steps illustrated, e.g., in FIGS. 5, 9, 17, and 18. See Glass ¶¶ 71, 73, 77, and 85–86.
analyzing a rendered web page 
Initially, “documents [that are] to be annotated are collected, parsed and stored as step 170.” Glass ¶ 97. The sub-steps of step 170 are shown in greater detail in FIG. 5. The verb “analyzing” is a broad term, and thus, any of sub-steps 192, 196, 198, 200, and 206 fall within its scope. See Glass FIG. 5. 
Glass further discloses that the documents may include “html documents,” Glass ¶ 58, thus disclosing that the documents being analyzed are indeed “web pages.”
With respect to the web pages “being viewed by a user,” Glass also teaches that its documents will eventually be viewed by a user at step 176, see Glass ¶ 97 and FIG. 3, although Glass does not explicitly disclose whether the step 170 analysis may occur while the documents are being viewed by a user.
identifying visual elements in the web page;
“In step 198 of FIG. 5 the full text of the document copy is read by the document collector/parser/storer unit 152 of FIG. 2 until any of a series of one or more possible document parsing boundaries are found as illustrated in FIG. 6.” Glass ¶ 114. Then, Glass loops through steps 198–206 for each delimiter, “until all document text subtrings remaining in the document copy have been identified, extracted and digested.” Glass ¶ 115.
generating, for each of the identified visual elements, uniform visual element identifiers (UVEIs), each of the UVEIs uniquely identifying a corresponding one of the identified visual elements;
“Once all the subtrings in the document copy have been processed, in step 208 the document collector/parser/storer stores the following information in the database storage facilities of the server computer 100 of FIG. 1 . . . each pair of extracted document text substrings and their associated digest values, with each digest value serving as a unique identifier of its associated document text substring.” Glass ¶¶ 115–118.
associating, with each of the UVEIs, information regarding the web page, 
The substring and digest pairs are stored in association with “the full text of the document.” Glass ¶ 116.
distinctive information and/or properties of content of the corresponding one of the visual elements, 
As mentioned above, the actual text of the substring is stored in association with the substring’s unique identifier. Glass ¶ 118.
and a relative position of the corresponding one of the visual elements in the web page;
As shown in FIG. 8, the document collector/parser/storer preserves the relative order of each of the substrings by storing them in an array of document text substrings 260, Glass ¶ 131, the array ordered in the same order as the substrings originally appeared in the original document. See Glass FIG. 8.
categorizing each of the visual elements into one of a plurality of predetermined categories;
FIG. 8 further illustrates that, as part of converting the document into an annotatable document, each document text substring is paired with “a formatted selectable annotation value control.” Glass ¶ 133.
identifying, for each of the visual elements, cluster information to interrelate the visual elements within the web page, the cluster information identified for each of the visual elements based on respective relative position of the visual elements, respective functional relationships of the visual elements with other visual elements, or both;
As mentioned earlier, each of the substrings are identified by looking for a known boundary occurring in between each substring. See Glass ¶¶ 114–115. The boundary thus helps the document collector/parser/storer unit 152 identify the relationships among each of the substrings as separate entities. 
filtering the visual elements to identify those of the visual elements available for user interaction, the filtering based on predetermined filter criteria comprising the cluster information and the categorization into the one of the plurality of predetermined categories;
“At step 304 of FIG. 9 the annotatable document is displayed. In a preferred embodiment, there are multiple display modes possible for viewing a document and therefore in step 304 the annotatable form of the document is displayed in a default display mode, such as a parsed display mode as illustrated in FIG. 10.” Glass ¶ 135. In this mode, only those portions of the document for which there is a control assigned in FIG. 8 are displayed, and those portions are so displayed in accordance with the boundaries identified earlier. See Glass FIG. 10.
and receiving an input representative of a user interaction with one of the visual elements available for user interaction. 
“An annotation value packet is formed by the annotatable document interaction unit 160 of FIG. 2A when an annotator completes the process of selecting annotation values and activates a control such as button 362 of FIG. 10, corresponding with step 306 of FIG. 9.” Glass ¶ 145.
Glass does not appear to explicitly say whether the web page is “being viewed by a user” when it is analyzed. 
Supakkul, however, teaches:
A method comprising:
“FIG. 2 is a flow chart of a method 200 describing the access of content annotations for Web content.” Supakkul ¶ 49.
analyzing a rendered web page being viewed by a user;
“In step 215, the content annotation plug-in can determine if annotation data exists for the requested Web content,” Supakkul ¶ 51, where the requested Web content is content that was requested by and rendered for a user in a browser. Supakkul ¶ 50.
Claim 5
Glass and Supakkul teach the method of claim 1, wherein categorizing each of the visual elements into one of the plurality of predetermined categories comprises 
categorizing each of the visual elements as possessing only an operational function, or as possessing an operational function and a subjective function. 
As shown in FIGS. 11 and 12, email message header 384 is only displayed in the source code mode 380, whereas email message body 386 is displayed in both the source code mode 380 and the full text display 370. This is because, in addition to possessing an operational function, the email message body 386 is “as close as possible to the original view as intended by the document author, rather than a parsed view which may expose normally invisible content.” Glass ¶ 142.
Claim 6
Glass and Supakkul teach the method of claim 5, wherein categorizing each of the visual elements into one of the plurality of predetermined categories comprises 
categorizing into one of a plurality of predetermined roles, the predetermined roles comprising an auxiliary element role for the visual elements possessing only the operational function, 
As shown in FIGS. 11 and 12, email message header 384 is only displayed in the source code mode 380, due to possessing a limited role that does not contribute to the underlying meaning of the document. Cf. Glass ¶ 142 (describing the header as “normally invisible content” separate from the meaning “intended by the document author.”). Other data categorized in this role includes “formatting information.” Glass ¶ 143.
and a main content role or a side role for the visual elements possessing the operation function and the subjective function, wherein the main content role is representative of a visual element that is a main content subject of the web page and the side role is representative of a subaltern subject of the web page. 
Email message body 386 is displayed in both the source code mode 380 and the full text display 370 because, in addition to possessing an operational function, the email message body 386 is “as close as possible to the original view as intended by the document author, rather than a parsed view which may expose normally invisible content.” Glass ¶ 142. In other words, Glass categorizes email message body 386 as having a role that is equivalent to the claimed main content role. 
Note that since claim 6 merely recites the roles in the alternative (“a main content role or a side role”), the prior art need only disclose one of the two alternatives in order to fall within the scope of the claim. See MPEP § 2111.04.
Claim 7 
Glass and Supakkul teach the method of claim 6, wherein filtering the visual elements comprises:
applying a predefined filtering criteria as only main content, only side content, only auxiliary elements, or any combination thereof, to identify filtered visual elements;
“Reviewing the features of the graphical user interface display 320 of FIG. 10, which illustrates an annotatable document display in parsed form, a display mode control is provided featuring options to display an annotatable document in parsed 322, full text 324 or source 326 mode.” Glass ¶ 138. In other words, selecting the radio button controls 322–326 changes the display mode, and as discussed above in the rejections of claims 5 and 6, each display mode filters the data in the underlying document differently. For example, default display 320 and full text display 370 filter out the email message header 384. See Glass FIGS. 10–12.
enabling filtered visual elements for interaction;
“In FIG. 10 a series of checkbox controls 336–346 is provided in association with a display of individual document text substrings comprising the full text of the document.” Glass ¶ 140. Note that the document text substrings are part of the message body 386. 
and disabling the remaining visual elements. 
Meanwhile, default display 320 does not display the email message header 384 of FIG. 12.
			Claim 8
Glass and Supakkul teach the method of claim 1, further comprising, 
in response to receipt of the input representative of the user interaction, storing user content input in a database in association with a UVEI of the one of the visual elements available for user interaction. 
“An annotation value packet is formed by the annotatable document interaction unit 160 of FIG. 2A when an annotator completes the process of selecting annotation values and activates a control such as button 362 of FIG. 10, corresponding with step 306 of FIG. 9.” Glass ¶ 145. The packet is received by a server 100, “where the data within the packet is parsed 412 and stored 414.” Glass ¶ 148. “In a preferred embodiment of the invention a series of related database tables are used to store the different types of information efficiently.” Glass ¶ 165.
Claim 9
Glass and Supakkul teach the method of claim 8, further comprising 
storing a unique identifier of the user as an author of the user content input in the database in association with the UVEI of the one of the visual elements available for user interaction. 
“Additionally a document annotator ID is included in the packet to enable identification of a human annotator that performed the annotation task.” Glass ¶ 146. Notably, this data is not merely included in the packet, but is also stored in a specific column of the database. See Glass ¶ 163.
Claim 10
Glass and Supakkul teach the method of claim 9, further comprising 
rendering the web page for another user to include an indicator of the user content input and the unique identifier of the user as the author;
As shown in FIG. 3, a user has accessed Web content 305 using a Web browser 300, and in response, “the content annotation plug-in can render the associated content annotations 320–326 that the user . . . is authorized to view.” Supakkul ¶ 56. In other words, Supakkal teaches a method in which the annotations written by a first user are rendered for viewing by another (authorized) user while this other user is viewing the page. 
Furthermore, as illustrated by FIG. 3A, the annotation presents a number of displayed fields, including an “author field 342 [that] can represent a text field in which the authoring user of the content annotations 320–326 can enter an email address,” Supakkal ¶ 78, and “notes field 350.” Supakkal ¶ 86. 
and receiving a connection request from the another user to initiate communication with the user as the author of the user content input. 
“The email address entered in the author field 342 can be used by other users to reply to or communicate with the author.” Supakkal ¶ 78.
Claims 12, 16–18, and 20
Claims 12 and 16–18 are substantially similar to corresponding claims 1 and 5–7, and therefore rejected for the same reasons.
Claim 20 is substantially similar to corresponding claim 1, and therefore rejected for the same reasons as claim 1.
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176